Christopher John Rudy
Suite 8
209 Huron Avenue
Port Huron, MI 48060


In re Application of: Alexander Stevenson
Serial No.: 15/932,808         
Filed: April 26, 2018
Docket: SprayHd-965
Title: WIRE ARC SPRAY SWIVEL HEAD
::::::


DECISION ON PETITION UNDER 37 C.F.R. §1.181



This is a decision on the petition filed on November 9, 2021 seeking withdrawal of a new matter objection1 made in the Final Office action of August 6, 2021 and entry of the After Final Amendment filed on October 5, 2021.  The petition is being considered pursuant to 37 CFR 1.181 and no fee is required. 

The petition is dismissed.


Statement of Facts

A review of the prosecution history shows that:

	1) In response to the examiner’s Non-Final Office action of April 15, 2021, on July 26, 2021, the petitioner submitted a response that included an amendment to the claims and arguments.  In particular, claim 19 was substantively amended to include additional limitations.

	2) On August 6, 2021, the examiner issued a Final Office action.  In the rejection, the examiner held that the amendments to claim 19 introduced new matter and rejected claim 19 and dependent claim 20 under 35 USC 112(a).  Claim 19 and dependent claim 20 were additionally rejected under 35 USC 112(b).  The basis of the rejection being that is was unclear if the newly recited compressed gas was intended to be in addition to the carrier gas or in addition to a different gas.

	3) The petitioner filed a proposed After Final Amendment on October 5, 2021 amending several claims:

inter alia, “the feed wire is provided as solid feed wire pulled into the first member and from there fed into the second member to be melted about the electric arc-making contact points and sprayed out the spray tip with carrier gas, which is compressed and passes through the second member.”
	
		b. Claim 21 was amended to recite a duplicate instance of “and”2.

	4) On October 27, 2021, the examiner mailed an Advisory Action indicating that the Rule 1.116 proposed After Final Amendment from October 5, 2021 would not be entered because the amendment raises new issues that would require further consideration and/or search.  Specifically, the examiner stated that the addition of “is compressed” adds a limitation that was not originally claimed.

	5) On November 9, 2021, the petitioner filed the current petition stating that the rejection under 35 USC 112(a) in the Final Office action of August 6, 2021 is, in effect, an objection under 35 USC 132 and that the Amendment After Final of October 5, 2021 should be entered as the examiner suggested such amendment on page 23 of the Final Office action dated August 6, 2021 and the rejection of claims 19 and 20 under 35 USC 112(b) would be obviated.


Discussion and Analysis

Withdrawal of Objection

The petitioner argues that the rejection under 35 USC 112(a) made in the Final Office action of August 6, 2021 is, in effect, an objection under 35 USC 132.  

A review of the entire record of the application reveals that the petitioner’s assertion of a new matter objection having been made has no basis in fact.   No new matter objections under 35 USC 132 were made in the Final Office action of August 6, 2021.  The Final Office action included a rejection under 35 USC 112(a) for new matter added to claim 19.

Applying the plain language of 37 CFR 1.181(a)(1)13, it is clear that petitioner’s arguments will not support the requested relief, because the relief requested is simply not the type of relief that can be obtained by petition. The issues presented by petitioner are directed to the propriety of the examiner’s rejection of the claims under 35 USC 112(a). The question of whether the claims should be rejected under 35 USC 112(a) or not is clearly an appealable issue under 37 CFR 41.31(a)(1)24.




Entry of After Final Amendment

The petitioner states that the Rule 1.116 Amendment, hereinafter “After Final Amendment”, filed on October 5, 2021 should have been entered as the amendment overcomes the 35 USC 112(b) rejection made in the Final Office action of August 6, 2021.

It is noted that on October 27, 2021, the examiner issued an Advisory Action explaining to the petitioner why the After Final Amendment of October 5, 2021 was not being entered for appeal purposes.  Specifically, on page 2 of the Advisory Action from October 27, 2021, the examiner indicated that the After Final Amendment from October 5, 2021 would not be entered because the amendment raises new issues that would require further consideration and/or search.

After a careful analysis of the After Final Amendment, it did not place the application in better form for appeal and does require further consideration and search.  

It is first noted that entry of a Rule 1.116 amendment is not entered as a matter of right and, except where an amendment merely cancels claims, adopts the examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after a final rejection. See MPEP 714.13 II5.

Petitioner argues that the amendment to claim 19 in the proposed After Final Amendment was suggested by the examiner on page 23 of the Final Office action dated August 6, 2021.  After a careful review of the Final Office action of August 6, 2021, no such suggestion was made by the examiner.  Page 23 of the Final Office action includes reasoning for why the amendment to claim 19 in the response dated July 26, 2021 makes the claim indefinite under 35 USC 112(b).  

Petitioner argues that, in addition to the proposed After Final Amendment being suggested by the examiner, neither a new search nor further consideration would be required for the proposed After Final Amendment as this should have already been performed earlier in the examination process as part of the disclosure of the invention.  This argument is not found persuasive.  The previously examined claims did not include a recitation of any object (gas or feed wire) that was compressed.  The proposed After Final Amendment introduces a limitation of either the gas or feed wire6 being compressed prior to passing through the second member.  The additional language of either the feed wire or gas being compressed has not previously been searched nor considered in the prosecution of the application.


Petitioner’s request to enter the After Final Amendment is hereby dismissed.


Conclusion

For the foregoing reasons, the relief requested by the petitioner will not be granted.  The request for relief from the rejection under 35 USC 112(a) for new matter is an appealable issue and will not be decided by petition.  The refusal to enter the After Final Amendment in the Advisory Action of October 27, 2021 was appropriate and in accordance with applicable rules and regulations.  Petitioner is reminded that the mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceeds as stated in 37 CFR 1.181(f).

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3761 for consideration of Applicant’s Appeal Brief filed on February 15, 2022.  Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. 37 CFR 1.181(f). No extension of time under 37 CFR 1.136 (a) is permitted. The reconsideration request should include a cover letter entitled ''Renewed Petition under 37 CFR 1.181."

Any inquiry regarding this decision should be directed to Julie Brocketti, Quality Assurance Specialist, at (571) 272-0206.


PETITION DISMISSED.



/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        
Kiesha Bryant, Director
Technology Center 3700



    
        
            
        
            
        
            
        
            
    

    
        1 The petition asserts that the rejection made under 35 USC 112(a) in the Final Office action dated August 6, 2021 is in actuality a new matter objection under 35 USC 132.
        2 The amendment to claim 21 is of a minor typographical nature.
        3 37 CFR 1.181(a)(1) states: Petition may be taken to the Director: From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination preceding which is not subject to appeal to the Board of Patent Appeals and Interferences or to the court.
        
        4 37 CFR 41.31(a)(1) states: Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply.
        5 MPEP 714.13 II states, in part, it should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116 ) or reinstate previously canceled claims.
        6 The Advisory Action of October 27, 2021 states that the proposed After Final Amendment of October 5, 2021 raises the possibility of a further rejection under 35 USC 112(b) as there is an ambiguity with whether the feed wire or gas is being compressed.